UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1933



CARLTON W. REMBERT,

                                              Plaintiff - Appellant,

          versus


GEORGE W. NEAL, Interim Trustee; DEBERA F.
CONLON, Assistant Trustee; AMERICAN GENERAL
FINANCE COMPANY; COUNTRYWIDE HOME LOANS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-02-264-2)


Submitted:   January 30, 2003             Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton W. Rembert, Appellant Pro Se. Joseph Ray Mayes, WOLCOTT,
RIVERS, WHEARY, BASNIGHT & KELLY, P.C., Virginia Beach, Virginia;
Alex Harry Pincus, Portsmouth, Virginia; George Maralan Kelley,
III, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia;
Cecelia Ann Weschler, OFFICE OF THE UNITED STATES TRUSTEE, Norfolk,
Virginia; Peter Stevenson Lake, John Andrew Basham, HEILIG,
MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia; Emmanuel Decena Voces,
SAMUEL I. WHITE, P.C., Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carlton W. Rembert appeals from the district court’s order

dismissing his action brought pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Rembert v. Neal, No. CA-02-264-2 (E.D. Va.

July 23, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2